DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejections 102/103
Applicant’s Argument: Applicant argues starting page 7 that Shimoda fails to teach the claimed invention as in Shimoda, “the CU sends, to the DU#1, ‘an instruction for changing the RRC parameter’ and ‘an identifier indicating no initialization of each layer should be added to the instruction.’" This is similar to the second point argued, “In Shimoda, after receiving the completion of RRC connection reconfiguration (i.e. ST1105 and ST1106) […] the CU sends, to the DU#1, ‘an instruction for changing the RRC parameter’ and the DU#1 feeds back, to the CU, ‘a response (including completion of setting new RRC parameter) to the instruction for changing RRC parameter’ (i.e. ST1101 and ST1102). In other words, the CU sends, to the DU#1, ‘an instruction for changing the RRC parameter’, which merely means that the DU#1 receives, from the CU, an explicit instruction about confirmation for use of new RRC parameter and the DU#1 needs to respond to the CU after receiving such an instruction. In contrast, amended claim 1 recites ‘transmitting, by the base station central unit to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters.’ This is different from Shimoda.”
Examiner’s Response: Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Claim 1 broadly recites an “indication that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters” as mentioned by Applicant. The claim does not specifically teach the contents of the message or that it comprises a previously received “confirmation” from the UE that is forwarded to the DU by the CU. Thus the indication can encompass a variety of message types that serve to, in some way, indicate to the DU that the reconfiguration process was successful at the UE. In the case of Shimoda, the message sent in ST1101, ¶0370, serves to indicate to the DU that the reconfiguration according to the reconfiguration message parameters in Figure 12, ST1003, ¶00350-354, ¶0367, is to continue.  Evidence that this indication would not be sent if the reconfiguration at the UE is not successful is in Figure 21 where a failure of the reconfiguration in ST1601 is followed by another attempt with the UE until successful completion, otherwise no reconfiguration occurs. Thus, the indication in ST1101 ¶0370 of Figure 12 of Shimoda to the DU is a response to the reconfiguration parameters being configured at the UE for the purpose of adding a second DU. The reconfiguration in ST1101 is related to the reconfiguration involved in ST1003, see ¶0350. The message in ST1101 can be considered under broadest reasonable interpretation to be an “indication” that the reconfiguration process has not failed or is to continue as it is a message sent in response to the completion message being received in ST1006 thus it at least indicates that the reconfiguration at the UE has occurred up to the point of sending ST1101. This prompts the DU#1 to reconfigure in accordance with the reconfiguration of ST1003-1006, serving as an indication that the UE is reconfigured to communicate with DU#1 and add DU#2, see Figure 13 where the indication in ST1101 results in the effective reconfiguration of DU#1 / DU#2 DL/UL communication. For these reasons, the “indication” as claimed is broadly considered to be any message that indicates to the DU to continue the reconfiguration process in response to the completion of the reconfiguration at the UE as in ST1006 and ST1101 as this effectively indicates to the DU that the reconfiguration process has been successful at the devices CU, UE, and prompts the DU#1 to reconfigure accordingly. 

Applicant’s Argument: Applicant argues starting page 8, that the claimed invention has advantages, see, “upon reception of a confirmation of at least one configuration parameter sent by the UE through the base station DU, the base station CU can learn that the UE has successfully performed the reconfiguration, and provide to the base station DU an indication of successful reconfiguration. Thus, the timing delays between the base station DU and the UE caused by the fact that the base station DU is not aware that the UE has successfully performed the reconfiguration and can perform communication can be reduced. This is different from method in Shimoda, where the DU#1 receives, from the CU, an explicit instruction about confirmation for use of new RRC parameter and the DU#1 needs to responds to the CU after receiving such an instruction.”
Examiner’s Response: Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Applicant appears to be arguing that the improvement as a result of the claimed invention is not achieved in Shimoda. Examiner asserts that broadly recited limitations of the claimed invention are not distinct from those taught in Shimoda as the indication sent in ST1101 of Shimoda effectively indicates the successful reconfiguration process up to that point between UE and CU thus prompting the DU to reconfigure in accordance with the new configuration at the UE for dual communication with two DUs, thus allowing the DU to be aware that the reconfiguration has occurred at the UE by commanding the DU to reconfigure accordingly. There are no further steps recited in the claimed invention that are distinct from those taught in Shimoda in order to achieve lower timing delays or that would prohibit any step of responding “to the CU after receiving such an instruction” thus these arguments are not persuasive in indicating the differences between the two inventions since both inventions appear to performs the same steps. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10779252. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
Claim 1 of 10779252
A method comprising: transmitting, by a base station central unit to a wireless device via a base station distributed unit, configuration parameters of the wireless device; receiving, by the base station central unit from the wireless device via the base station distributed unit, a confirmation of at least one of the configuration parameters; transmitting, by the base station central unit to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters.
A method comprising: transmitting, by a base station central unit to a base station distributed unit, a first message comprising first configuration parameters of a wireless device; receiving, by the base station central unit from the base station distributed unit, a second message indicating acknowledgement of the first message, the second message comprising second configuration parameters based on the first configuration parameters; transmitting, by the base station central unit to the wireless device via the base station distributed unit, a third message comprising the second configuration parameters; receiving, by the base station central unit from the wireless device via the base station distributed unit, a fourth message confirming at least one of the second configuration parameters; transmitting, by the base station central unit to the base station distributed unit, a fifth message indicating that the wireless device successfully performed a reconfiguration procedure based on the second configuration parameters ; and communicating, by the base station central unit with the wireless device via the base station distributed unit, based on the second configuration parameters.


Claim 4-6, 11, 14-16, 20 rejected based on claim 1 of 10779252.
Claim 2, 7, 12, 17 rejected base on claim 2 of 10779252.
Claim 3, 9, 13, 19 rejected based on claim 4 of 10779252.
Claim 8, 18 rejected based on claim 3 of 10779252.
Claim 10 rejected based on claim 5 of 10779252.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoda et al. (“Shimoda”) (US 20200112879 A1).

Regarding claim 1, Shimoda teaches:
A method comprising: transmitting, by a base station central unit to a wireless device via a base station distributed unit, configuration parameters of the wireless device [Figure 12, CU sends reconfiguration i.e. parameters in ST1003 to UE via DU#1, ¶0350, ¶0369, parameters specifying a DU and specifying to add DU e.g. DU #2]; 
receiving, by the base station central unit from the wireless device via the base station distributed unit, a confirmation of at least one of the configuration parameters [Figure 12, CU receives in ST1006 a confirmation of completion of reconfiguration from UE, ¶0350-352, ¶0369]; 
transmitting, by the base station central unit to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters [Figure 12, STP 1101 ¶00370-371, notify instruction for changing communication according to reconfiguration completed at UE to DU#1 considered indication that wireless device is performing according to new configuration].

Regarding claim 2, Shimoda teaches:
The method of claim 1, wherein the configuration parameters comprise a secondary cell addition indication of a secondary cell [¶0350 ST1003 indication of secondary addition of DU #2 as both DU #1 and DU #2 begin transmission, ¶0375, and see Figure 8 ¶0243-245, secondary DU can be considered a secondary cell serving a UE as it has a cell identity ¶0311, ¶0896].

Regarding claim 3, Shimoda teaches:
The method of claim 1 wherein the configuration parameters comprise at least one of: a secondary cell release indication of a secondary cell; periodic resource scheduling information of periodic resources of a cell; a transmission power configuration parameter; or a random access configuration parameter [¶0236-238, addition of DU configuration parameters may also be a random access configuration parameter without further detail for this term in the claim, as it is configuration for performing random access with a second DU see Figure 12 as second DU added causes a random access with this DU ST1010].

Regarding claim 4, Shimoda teaches:
The method of claim 1
 further comprising receiving, by the base station central unit from the base station distributed unit, second configuration parameters based on the configuration parameters of the wireless device [Examiner notes that the configuration parameters and second configuration parameters may be the same as the claim does not distinguish these, see ¶0197-202, and ¶0236-238, “The UE may request the CU to regard the DU determined by itself as a use DU or a candidate DU,” thus the UE comprises the configuration parameters, which it indicates to the CU via the current DU, and can also be labeled as second configuration parameters including a DU and to add this DU, thus based on “the configuration parameters” as in claim 1 by being the same parameters, and these are then sent as configuration parameters as in Figure 12 by the CU in 1003, in this way the second configuration parameters received prior to adding DU in Figure 12 are the same as the configuration parameters thus based on the configuration parameters, and received via DU thus from DU as communicating with the UE is via DU see Figure 12].

Regarding claim 5, Shimoda teaches:
The method of claim 4, further comprising transmitting, by the base station central unit to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the second configuration parameters [Shimoda teaches Figure 12, STP 1101 ¶00370-371, notify instruction for changing communication according to reconfiguration completed at UE to DU#1 considered indication that wireless device is performing according to configuration parameters which may be same as second configuration parameters received from DU as in ¶0236-238 above].

Regarding claim 6, Shimoda teaches:
The method of claim 5, further comprising communicating, by the base station central unit with the wireless device via the base station distributed unit, based on the second configuration parameters [Shimoda Figure 12-13 shows subsequent communication via DU#1 after reconfiguration with configuration parameters at UE e.g. second configuration parameters see claim 4].

Regarding claim 7, Shimoda teaches:
The method of claim 4, wherein the second configuration parameters comprise a secondary cell addition indication of a secondary cell [¶0236-238 secondary cell addition i.e. add use DU considered second cell addition indication from DU comprising the secondary parameters as it has a cell identity ¶0311, ¶0896].

Regarding claim 8, Shimoda teaches:
The method of claim 4, wherein the second configuration parameters comprise a secondary cell modification indication of a secondary cell [¶0236-238 secondary cell modification i.e. change a status of a DU to be a use DU considered second cell modification indication from DU comprising the secondary parameters as it has a cell identity ¶0311, ¶0896].

Regarding claim 9, Shimoda teaches:
The method of claim 4, wherein the second configuration parameters comprise at least one of: a secondary cell release indication of a secondary cell; periodic resource scheduling information of periodic resources of a cell; a transmission power configuration parameter; a sidelink configuration parameter; or a random access configuration parameter [¶0236-238, addition of DU may also be configured random access configuration parameter without further detail for this term as it is configuration for performing random access with a second DU see Figure 12 as second DU added causes a random access with this DU ST1010].

Regarding claim 11, Shimoda teaches:
A base station central unit [Figure 12 shows CU] comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station central unit [¶0150] to: transmit, to a wireless device via a base station distributed unit, configuration parameters of the wireless device [Figure 12, CU sends reconfiguration i.e. parameters in ST1003 to UE via DU#1, ¶0350, ¶0369, parameters specifying a DU and specifying to add DU e.g. DU #2]; receive, from the wireless device via the base station distributed unit, a confirmation of at least one of the configuration parameters [Figure 12, CU receives in ST1006 a confirmation of completion of reconfiguration from UE, ¶0350-352, ¶0369]; transmit, to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters [Figure 12, ST1101 ¶00370-371, notify instruction for changing communication according to reconfiguration completed at UE to DU#1 considered indication that wireless device is performing according to new configuration].

Regarding claim 12, Shimoda teaches:
The base station central unit of claim 11, wherein the configuration parameters comprise a secondary cell addition indication of a secondary cell [¶0350 ST1003 indication of secondary addition of DU #2 as both DU #1 and DU #2 begin transmission, ¶0375, and see Figure 8 ¶0243-245, secondary DU can be considered a secondary cell serving a UE as it has a cell identity ¶0311, ¶0896].

Regarding claim 13, Shimoda teaches:
The base station central unit of claim 11 wherein the configuration parameters comprise at least one of: a secondary cell release indication of a secondary cell; periodic resource scheduling information of periodic resources of a cell; a transmission power configuration parameter; or a random access configuration parameter [¶0236-238, addition of DU may also be configured random access configuration parameter without further detail for this term as it is configuration for performing random access with a second DU see Figure 12 as second DU added causes a random access with this DU ST1010].

Regarding claim 14, Shimoda teaches:
The base station central unit of claim 11, wherein the instructions, when executed by the one or more processors, further cause the base station central unit to receive, from the base station distributed unit, second configuration parameters based on the configuration parameters of the wireless device [Examiner notes that the configuration parameters and second configuration parameters may be the same as the claim does not distinguish these, see ¶0197-202, and ¶0236-238, “The UE may request the CU to regard the DU determined by itself as a use DU or a candidate DU,” thus the UE comprises the configuration parameters, which it indicates to the CU via the current DU, and can also be labeled as second configuration parameters including a DU and to add this DU, thus based on “the configuration parameters” as in claim 1 by being the same parameters, and these are then sent as configuration parameters as in Figure 12 by the CU in 1003, in this way the second configuration parameters received prior to adding DU in Figure 12 are the same as the configuration parameters thus based on the configuration parameters, and received via DU thus from DU as communicating with the UE is via DU see Figure 12].

Regarding claim 15, Shimoda teaches:
The base station central unit of claim 14, wherein the instructions, when executed by the one or more processors, further cause the base station central unit to transmit, to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the second configuration parameters [Shimoda teaches Figure 12, STP 1101 ¶00370-371, notify instruction for changing communication according to reconfiguration completed at UE to DU#1 considered indication that wireless device is performing according to configuration parameters which may be same as second configuration parameters received from DU as in ¶0236-238 above].

Regarding claim 16, Shimoda teaches:
The base station central unit of claim 15, wherein the instructions, when executed by the one or more processors, further cause the base station central unit to communicate, with the wireless device via the base station distributed unit, based on the second configuration parameters [Shimoda Figure 12-13 shows subsequent communication via DU#1 after reconfiguration with configuration parameters at UE e.g. second configuration parameters see claim 4].

Regarding claim 17, Shimoda teaches:
The base station central unit of claim 14, wherein the second configuration parameters comprise a secondary cell addition indication of a secondary cell [¶0236-238 secondary cell addition i.e. add use DU considered second cell addition indication from DU comprising the secondary parameters as it has a cell identity ¶0311, ¶0896].

Regarding claim 18, Shimoda teaches:
The base station central unit of claim 14, wherein the second configuration parameters comprise a secondary cell modification indication of a secondary cell [¶0236-238 secondary cell modification i.e. change a status of a DU to be a use DU considered second cell modification indication from DU comprising the secondary parameters as it has a cell identity ¶0311, ¶0896].

Regarding claim 19, Shimoda teaches:
The base station central unit of claim 14, wherein the second configuration parameters comprise at least one of: a secondary cell release indication of a secondary cell; periodic resource scheduling information of periodic resources of a cell; a transmission power configuration parameter; a sidelink configuration parameter; or a random access configuration parameter [¶0236-238, addition of DU may also be configured random access configuration parameter without further detail for this term as it is configuration for performing random access with a second DU see Figure 12 as second DU added causes a random access with this DU ST1010].


Regarding claim 20, Shimoda teaches:
A system comprising; a base station distributed unit; and a base station central unit [Figure 12] comprising: one or more processors; and memory storing instructions [¶0150] that, when executed by the one or more processors, cause the base station central unit to: transmit, to a wireless device via the base station distributed unit, configuration parameters of the wireless device  [Figure 12, CU sends reconfiguration i.e. parameters in ST1003 to UE via DU#1, ¶0350, ¶0369]; receive, from the wireless device via the base station distributed unit, a confirmation of at least one of the configuration parameters [Figure 12, CU receives in ST1006 a confirmation of completion of reconfiguration from UE, ¶0350-352, ¶0369]; transmit, to the base station distributed unit, an indication that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters [Figure 12, STP 1101 ¶00370-371, notify instruction for changing communication according to reconfiguration completed at UE to DU#1 considered indication that wireless device is performing according to new configuration].

Claim 10 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoda et al. (“Shimoda”) (US 20200112879 A1) in view of Xu et al. (“Xu”) (US 20210112463 A1, effective filing date of foreign priority document filed May 5, 2017).

Regarding claim 10, Shimoda teaches:
The method of claim 4.
Shimoda teaches second parameters but does not teach periodic resource information however Xu teaches, wherein the second configuration parameters comprise periodic resource scheduling information of periodic resources of a cell, the periodic resource scheduling information comprising at least one of: a periodicity configuration parameter; a frequency configuration parameter; or a numerology indication parameter [¶0108, step 402, DU sends request message to CU, ¶0109-112 request includes frequency information considered frequency configuration parameter thus periodic scheduling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimoda with Xu. Shimoda teaches configuration information from the DU but does not specify periodic resource configuration however it would have been obvious to include this information in a message from the DU as in Xu in order to allow the CU to configure DUs for serving a UE ¶0114. 

Conclusion
US 20190037631 A1 - ¶0079
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478